Citation Nr: 1313234	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cervical/lumbar spine disability, to include degenerative disc disease and degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1962 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim is now in the jurisdiction of the Los Angeles, California RO.

In May 2010, the Veteran appeared at a hearing held at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In August 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in November 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A cervical/lumbar spine disability, to include degenerative disc disease and degenerative joint disease, was not manifested in service or within one year after service separation; a current cervical/lumbar spine disability is not shown by the preponderance of the evidence to have been incurred in or aggravated by military service or any incident, injury, or disease therein.





CONCLUSION OF LAW

The criteria for service connection of a cervical/lumbar spine disability, to include degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Duty to Notify

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the Veteran with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent letters in February 2005 and March 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The February 2005 notice letter included information regarding the need for new and material evidence to reopen the claim and the claim was reopened in the Board's decision and remand of November 2012.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the March 2006 communication, and the claim was thereafter readjudicated in February 2013.  Accordingly, any timing deficiency has been appropriately cured and no further development is required with respect to the duty to notify.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2012 remand, the RO performed a de novo review of the claim.  In addition, VA provided the Veteran with a medical examination in January 2013.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the November 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.
 
For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including spondylosis, and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  This provision is available only for those conditions listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records show that he was treated for complaints of back pain in service, which was attributed to other causes.  Specifically, in December 1962 he was seen for recurrent back pain and in May 1963 he reported back pain and frequent urination.  On both occasions, the providers linked the Veteran's back pain to kidney or genitourinary problems and prescribed antibiotics.  At the time of service separation in April 1964, the Veteran reported no complaints of back or neck pain and his physical examination was normal.

The Veteran originally filed a claim of service connection for a neck or low back disability in November 1985.  He was provided a VA examination in January 1986, where he complained of pain in the back of his neck and between his shoulder blades, as well as pain in his lower lumbar spine.  The pain was moderate and became moderately severe with activity.  He described being in a track armored personnel carrier (APC) going up and down hills which caused jarring of his neck and back.  He was treated in service with over-the-counter medication and reported having been treated for similar pain on many occasions since service.  Physical examination showed some limitation of motion in the neck and evidence of muscle spasm between his shoulders.  His lumbar spine was tender to palpation over L4-5.  Cervical spine X-rays showed ruptured discs with spur formation at C4-5, C5-6, and C6-7.  Lumbar X-rays showed partial sacralization of L5, narrowing at L5-S1, and mild discogenic disease at L4-5.  The Veteran's claim was denied by the RO because the disabilities shown on examination were not shown to be the result of his military service.  On appeal to the Board in April 1987, his claims of service connection for a neck disorder and a back disorder were denied because neither was demonstrated in service. 

The Veteran filed to reopen his claim of service connection for cervical/lumbar spine disability in September 2004.  He once again asserted that he sustained trauma to his neck during long periods of driving an APC, because his head would bang off the metal plate behind the driver's seat regularly on long drives.  The Board's decision and remand in November 2012 granted reopening of the claim.  

VA treatment records dated in June 2005 show diagnostic testing indicative of degenerative changes in the Veteran's cervical and lumbar spine.  Severe degenerative disc disease was noted from C3 through C7 and a reversal of the normal cervical lordosis at C4-5 and retrolisthesis at C4 were also visible.  Mild neural foraminal stenosis was observed throughout the cervical spine.  The study also showed severe degenerative disc disease at L4-5 with retrolisthesis of L4 and moderately severe left L4-5 neural foraminal stenosis.

An April 2009 MRI report indicates that the Veteran has a loss of cervical lordosis and narrowing of the disc spaces from C3 through C7 as well as mild central canal stenosis from C3 through C6 and degenerative changes in the lumbar disc spaces from L3 to S1.

A neurological evaluation in April 2010 noted complaints of severe neck and low back pain, improved with medication, and the Veteran's request for a cervical support brace.  The provider diagnosed degenerative disc disease of the cervical and lumbosacral spine with associated chronic back pain and gait disability.

At the May 2010 hearing before the Decision Review Officer, the Veteran testified that there was a lot of movement for everyone in the APCs, especially on uneven terrain, because of the age of the vehicles and their lack of good suspension.  He also asserted that, because he was scheduled to be discharged from the military reserve during the Congressional investigation into the assassination of Robert F. Kennedy in 1968, and the Constitution prohibits all military separations during Congressional investigations, he had never in fact been discharged from the military and his service should be deemed to have continued up to the time of the hearing.

Recently received medical records show that the Veteran was treated in May 1985 for back and neck pain following a car and bus collision, when he had been a passenger on the bus.  A June 1985 orthopedic treatment note discussed back pain since a motor vehicle accident; the year of the accident is shown as either 1963 or 1973, in that the numbers 6 and 7 are superimposed on one another and the meaning is not clear.  A report of X-ray from June 1985 shows degenerative changes at L5 and discogenic disease from C4 through C7.  In October 1985 he was treated again for back pain and reported having a slipped disc and arthritis in his spine.  He underwent physical therapy for neck and lumbar pain in June and July 1986.

At his August 2012 hearing before the undersigned, the Veteran testified that he had back and neck pain in the 1960s and 1970s and that it worsened in the 1980s.  He reportedly received treatment from a VA hospital at some point and an MRI performed in 2006, 2007, or 2008 picked up the arthritis in his neck and back.  He stated that he had originally had pain from the thin seats he was sitting on during military travel but because of the painkillers he received and the nutritional benefits of the food he was given, it went away.  He said his first twinges of pain when his neck and back problems came back were related to lifting things.  

On January 2013 VA examination, the Veteran reported that he had been diagnosed with degenerative disc disease of the back and neck in 1985 and 1986, respectively, and with degenerative joint disease of the cervical spine and a synovial cyst at L3-4 in the lumbar spine in 2009.  He stated that his neck and back pain began during his military service at Fort Hood, Texas, as a result of long hours of driving and repeatedly striking his head on a metal plate behind him.  The pain since then had been chronic in nature, and primarily affected the back of his cervical, thoracic, and lumbosacral spine.  

Physical examination showed cervical range of motion as 45 degrees of flexion, 35 degrees of extension, 70 degrees of rotation bilaterally, and 35 degrees of lateral bending bilaterally, the last motion with pain.  Lumbar range of motion was 90 degrees of flexion, 20 degrees of extension, 25 degrees of rotation bilaterally, and 25 degrees of lateral bending bilaterally, all with no reports of pain.  The Veteran reported he had taken painkillers prior to the examination.  In the cervical spine, there was functional impairment as a result of pain on movement, as well as tenderness to palpation and spasm or guarding which affected the spinal contours.  His reflexes, muscle strength, and sensation in the cervical spine were all normal.  There was no evidence of arthritis on X-ray.  In the lumbar spine, there was no evidence of functional loss or impairment other than his reports of limited standing and sitting, and there was no guarding or muscle spasm.  His lumbar spine reflexes, sensation, and muscle strength were all normal and there was no evidence of radiculopathy or intervertebral disc syndrome, although he did have arthritis in the lumbar spine on X-ray.

After reviewing the Veteran's entire claims file, the examiner offered the opinion that the current cervical and lumbar spine disabilities were less likely than not (less than 50 percent probability) incurred in or caused by military service.  The basis given for this opinion was that the only evidence of back pain in service or within the first few years after service was tied to a separately diagnosed genitourinary condition that was acute and which resolved in service.  At the time of separation, the Veteran did not report any neck or back symptoms and his physical examination was normal.  He was seen for complaints of back pain in 1985 after a motor vehicle accident and he reported at that time that he had been in a prior accident in either 1963 or 1973, though the date was unclear.  The examiner noted that the Veteran's service treatment records did not indicate any such accident in service in 1963.  Other records indicate that the Veteran reported a negative history of trauma to his neck and back.  Based on this evidence, the VA examiner concluded that the Veteran's cervical and lumbar spine disabilities were not related to or the result of his military service.

Analysis

Based on the evidence set forth above, the Board finds that service connection for a cervical or lumbar spine disability, to include degenerative disc disease or degenerative joint disease, is not warranted.  There is no affirmative evidence of any chronic neck or back pain in service or within the first year after service; as such, service connection under 38 C.F.R. § 3.303(a) and (b) and 38 C.F.R. §§ 3.307, 3.309 is not warranted.  Notably, even the Veteran stated that his pain resolved in service, a fact he attributed to the nutritional value of the food he ate.  The medical evidence in this case indicates that there was likely an intervening or supervening incident in 1973 or 1985, based on the history provided by the Veteran to his treating physicians.  Prior to the Veteran's original claim in 1985, there is no medical evidence to indicate that he had sought treatment for or reported neck or back pain and he did not at that time report any incidents during service.

In evaluating the evidence of record in this matter, the Board's duties are complicated by the Veteran's diagnosed and service-connected schizophrenia, which permeates every layer of medical and lay evidence in the case and diminishes the reliability of that evidence.  By law, the Board must consider both the competence and the credibility of the individuals providing the evidence.  A Veteran is normally considered competent to provide evidence as to events he has personally experienced and his disability symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology.)  In this particular case, the Board will accept as competent the Veteran's statements of his personal history of rough driving conditions and neck and back pain at different times in his life.  However, because of the lack of coherent narrative, both in written submissions and in the testimony at both hearings, the Board finds that the specifics of the Veteran's history and symptomatology are vague and contradictory and therefore his lay accounts of such have reduced evidentiary value.  

Moreover, the Veteran's statements and testimony cannot be considered entirely credible because of the effects of his schizophrenia.  Indeed, he linked many of his descriptions of symptoms and treatment to events that likely did not occur and employment with the federal government in various investigative and classified capacities which are shown by the psychiatric record to be delusions on his part.  In addition, his apparent argument that all symptoms and disabilities diagnosed up through at least 2005 should be covered because he was never legally discharged from military service is it at odds with reality understood by application of VA laws and regulations.  In other words, the arguments are based on an inaccurate premise and must fail.

In short, there is no affirmative medical evidence which links the Veteran's current cervical and lumbar spine disabilities to his military service.  The lay evidence provided by the Veteran is of limited, if any, probative value because of mental health difficulties.  To the extent that the Board accepts that the jostling of the Veteran's neck and back in APCs during service caused him pain, the Board also concludes that no chronic disability was established, in that the Veteran testified his pain resolved and his service separation records reflect no neck or back complaints.  While the Veteran does have degenerative joint disease of the lumbar spine and degenerative disc disease of the cervical spine, the competent medical evidence of record is against a finding that either was incurred in or otherwise resulted from military service.  No competent, coherent opinion or argument to the contrary has been offered.  The law provides that the Veteran has the burden to establish all of the elements of his claim and nexus has not been established here.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed Cir. 2009).

In conclusion, the preponderance of the medical evidence is against the Veteran's claim of service connection for cervical and/or lumbar spine disabilities, to include degenerative disc disease and degenerative joint disease.  The Veteran's own lay statements in support of his claim, including his apparent assertions of continuity, are of limited evidentiary value because of the nature of the Veteran's mental health disability and his unreliability as to his own personal history.  As such, the Veteran's assertions are outweighed by the well-reasoned medical analysis and opinion which refute the claim of service connection.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt standard of proof but finds it to be inapplicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical/lumbar disability, to include degenerative disc disease and degenerative joint disease, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


